Citation Nr: 1729528	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-28 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Acting Veterans Law Judge at an April 2010 hearing conducted via videoconference.  A transcript of the hearing is of record. 

In May 2010, May 2014, and April 2016, the Board previously remanded the claim for additional development.  It now returns to the Board for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must again remand this appeal to obtain an additional VA medical opinion in order to properly address the Board's May 2010, May 2014, and April 2016 Remand instructions.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board directs the AOJ to ensure that the VA examiner is responsive to the Board's instructions, to include providing the requested medical opinions with a complete and detailed rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Evidence of record also reflects that the Veteran has received VA medical treatment for his claimed erectile dysfunction from the Little Rock VA Medical Center (VAMC).  As evidence of record only includes treatment records dated through November 2016 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records pertaining to his claimed erectile dysfunction from Little Rock VAMC dated since November 2016.  Associate all updated records with the electronic claims file.  All attempts to obtain these records must be documented in the electronic claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, send the electronic claims file to a new examiner (other than any VA examiner who provided the prior VA medical opinions of record) with the appropriate expertise for review, preferably a psychiatrist, for completion of a medical opinion.  A VA examination should be provided if deemed necessary by the examiner.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the electronic claims file has been reviewed.  

Following a review of the record, the VA examiner must provide opinions answering the following two distinct questions:  (A) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected schizophrenia, to include medications used in treatment of that condition, caused his erectile dysfunction? 
(B) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected schizophrenia, to include medications used in treatment of that condition, aggravated (permanently increased the severity of beyond its natural course) the Veteran's erectile dysfunction?

In doing so, the examiner should acknowledge and discuss the findings in the October 2011, August 2014, May 2016, and November 2016 VA examination reports and opinions of record.  Again, the examiner is requested to directly comment concerning the medications (both oral and injected) that were initially prescribed to treat the Veteran's service-connected schizophrenia in the past (1970 and 1985) and whether they caused or aggravated his claimed erectile dysfunction. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2016).

3.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review the requested VA medical opinion and/or medical examination to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ must readjudicate the claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

